Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follow:
	Claim 8, line 2, “is” deleted.
8.    (Currently amended)   The apparatus of claim 7, wherein the one or more
magnetic nanoparticle samples are mounted in a cylinder corresponding to the single solenoid coil or the two solenoid coils.
Allowable Subject Matter
2.	Applicant’s arguments filed on 10/30/2020 with respect to the amendments of claims 1, and 7 have been fully considered, and are persuasive. Claims 1-9, 11-15 allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:

 	A method for modifying a magnetic field, comprising: controlling the strength of the magnetic field based on a concentration of one or multiple magnetic nanoparticle samples mounted in the single solenoid coil or the two solenoid coils so that the strength of the magnetic field matches a preset target value, wherein the one or more magnetic nanoparticle samples are detachably mounted in respective sample mounting holes of an acrylic structure provided in the solenoid coils as recited in claim 1.
An apparatus for modifying a magnetic field, comprising: a control unit for measuring a strength of a magnetic field generated by the current at a preset target location using a measurement sensor and controlling the strength of the magnetic field based on a concentration of one or more magnetic nanoparticle samples are mounted in the single solenoid coil or the two solenoid coils so that the strength of the magnetic field matches a preset target value, wherein the one or more magnetic nanoparticle samples are detachably mounted in respective sample mounting holes of an acrylic structure provided in the solenoid coils, and wherein the power supply unit is configured to, when the 
A method for controlling a magnetic field, comprising: applying current to one or more of a single solenoid coil for generating a magnetic field in a direction of a Z axis and multiple drive coils provided at preset intervals on a circumference of a concentric circle around one point on the Z axis; measuring a strength of a magnetic field at a target location at which the magnetic field is to be generated, using a measurement sensor that is movable on an X axis and a Y axis as recited in claim 13.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836